Per Curiam:
The single assignment of error is to the opinion of the court below. The opinion is not assignable as error, for the reason that it does not come here upon a certiorari, and, further, does not appear to have been excepted to. There was an exception to the order of the court dismissing the appellant’s petition for a discharge under the insolvent laws. This was what the learned counsel probably intended to assign as error. If we treat it in this way it does not help him. Whether the appellant was a fraudulent debtor, and for this reason not entitled to his discharge, was a question of fact, which was decided against him by the court below. We must presume the learned judge acted upon sufficient evidence, and his finding is not roviewable here. The testimony does not come up with the record.
Judgment affirmed.